                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                   CENTRAL DIVISION

UNITED STATES OF AMERICA,                                 )
                                                          )
        Plaintiff,                                        )
                                                          )
v.                                                        )       Case No. 15-CR-04065-SRB-1
                                                          )
DESHANNON DARNELL TURNER,                                 )
                                                          )
        Defendant.                                        )

                                                ORDER

        Before the Court is a pro se filing by Defendant Deshannon Darnell Turner which the Court

construes as a request for early termination of his supervised release. (Doc. #65.) The motion is

denied without prejudice.

        In 2017, Defendant Turner pled guilty to being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g)(1). (Doc. #47.) This Court subsequently sentenced Defendant

Turner to a forty-eight-month term of imprisonment, to be followed by a three-year term of

supervised release. (Doc. #57.) His term of supervised release commenced on May 19, 2019. On

November 18, 2020, Defendant Turner filed the instant motion requesting early termination of his

supervised release.

        The Court may “terminate a term of supervised release and discharge the defendant released

at any time after the expiration of one year of supervised release . . . if it is satisfied that such action

is warranted by the conduct of the defendant released and the interest of justice[.]” 18 U.S.C.

§ 3583(e)(1). The Court finds that the interest of justice does not warrant early termination of

Defendant Turner’s supervised release at this time. Rehabilitation and oversight is an important

function of supervised release, and the Court believes continued compliance with the terms of his




          Case 2:15-cr-04065-SRB Document 66 Filed 11/25/20 Page 1 of 2
supervised release will give Defendant Turner the best opportunity to achieve long-term

rehabilitation. Additionally, the Court notes that as of today’s date, Defendant Turner has only

paid $50.00 toward the $100.00 special assessment fee Ordered by this Court. Defendant Turner

may renew his request at a later time, provided he has paid the special assessment fee in full.

        Accordingly, it is hereby ORDERED that Defendant Turner’s pro se motion for early

termination of his supervised release (Doc. #65) is DENIED without prejudice to refiling at a later

date.

        IT IS SO ORDERED.

                                                     /s/ Stephen R. Bough
                                                     STEPHEN R. BOUGH
                                                     UNITED STATES DISTRICT JUDGE
Dated: November 25, 2020




                                                 2

          Case 2:15-cr-04065-SRB Document 66 Filed 11/25/20 Page 2 of 2
